Exhibit 99.1 Waterstone Financial, Inc. Announces Results of Operations for the Third Quarter Ended September 30, 2008. WAUWATOSA, WI – 11/07/2008– Waterstone Financial, Inc. (NASDAQ: WSBF) released 2008 third quarter unaudited financial highlights, consolidated statements of operations and consolidated statements of financial condition.Waterstone reported a third quarter net loss of $28.2 million, or $0.92 per share, down from net income of $421,000, or $0.01 per share for the third quarter of The third quarter loss was primarily attributable to a significant increase in the provision for loan losses.Continued weakness in local real estate valuations prompted Waterstone to conduct a large scale review of the current value of collateral securing outstanding loan balances.The result of the review helps ensure that the allowance for loan losses continues to be an accurate reflection of management’s best estimate of the amount needed to provide for probable future loan charge-offs.In addition to the significant increase in the provision expense, income tax expense for the quarter reflects the effects of establishing deferred tax asset valuation allowances. “During the third quarter we performed a comprehensive review of our loan portfolio, including obtaining current valuation data for all underlying collateral on over 500 at riskloans.The increase in our loan loss provisions represents the prudent actions necessary to reflect our current asset quality and should strengthen our balance sheet while positioning Waterstone for a return to profitable operations in the future,” said Douglas S. Gordon, President and Chief Executive Officer.“With sustained future profitability, we will be able to recapture $15 million of the third quarter loss by reversinga valuation allowance that was established with respect to our deferred tax assets.Despite the turbulence in the financial industry, we maintain a strong capital position and liquidity as we continue to expand our business,” Mr. Gordon said. The loan loss provision for the quarter ended September 30, 2008 was $23.3 million, up from $2.8 million for the quarter ended September 30, 2007.Similarly, net loan charge-offs for the third quarter of 2008 were $16.7 million, up from $914,000 in the third quarter of 2007.The allowance for loan losses increased to $26.2 million, or 1.69% of loans receivable at September 30, 2008 from $11.5 million, or 0.83% of loans receivable at September 30, 2007. Income tax expense of $8.6 million was recorded on third quarter 2008 loss before income taxes of $19.6 million.This compares to an income tax benefit of $55,000 recorded on third quarter 2007 income before income taxes of $366,000.During the third quarter of 2008, Waterstone recordedincome tax expense related tonet deferred tax asset valuation allowances of $16.1 million.The expensewas recorded in accordance with Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” which requires the need to assess whether a valuation allowance is necessary when there are cumulative losses.To the extent that tax rules could potentially limit the ultimate realization of the deferred tax assets (generally through a carryback to prior year’s taxable income, future taxable income, including tax planning strategies), a valuation allowance against the deferred tax asset should be recorded.The benefit may still berealized in thefuture, depending on a number of factors including future taxable income. Waterstone loans receivable increased by $153.4 million, or 10.9% during the nine months ended September 30, 2008 while deposits increased by $181.2 million, or 18.2% during the same period.Net interest income for the third quarter of 2008 was $12.3 million compared to $8.5 million for the third quarter of 2007.The interest rate spread for the quarter ended September 30, 2008 was 2.04%, up from 1.75% in the third quarter of 2007. - 5 - WATERSTONE FINANCIAL, INC. FINANCIAL
